DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-20 and 26-30 are rejected under 35 U.S.C 102(a)(2) as being anticipated by Zhang et al (US 2022/0035256 A1).
With respect to claims 16, 26-27, 30, Zhang discloses methods, a corresponding metrology and a computer program comprising all limitations of the instant claims such as: obtaining measurement data relating to metrology of a structure selected by simulating a Bossung response (Bossung curve) with focus of a focus dependent parameter for one or more different structures/target CD (see paragraph [0125-0126] and selecting a structure for focus monitoring in a manufacturing process based on the simulating and deriving a measurement of focus performance based at least in part on the metrology data and a calibration model (see paragraph [0127]) and controlling the lithographic process for later substrates in accordance with the measured focus performance (see paragraph [0129]). 
As to claim 17, wherein the simulating is performed using a computational lithography simulation (Tachyon software) (see paragraph [0127-0129]). 
As to claim 18, the one or more structures each comprise at least first and second features having respective first and second Bossung curve response with focus for the focus dependent parameter and the simulating has simulating for each of the one or more structures, values for one or more Bossung parameters describing a relative relationship between the first Bossung curve response (8001) and second Bossung curve response (8002) (see figure 8 reproduced below and paragraph [0120).

    PNG
    media_image1.png
    315
    407
    media_image1.png
    Greyscale

As to claim 19, the relative relationship is a relative focus shift/defocus and the one or more Bossung parameters has at least a Bossung differential parameter based on the relative focus shift between the first Bossung curve response with focus (8001) and the second Bossung curve response with focus (see paragraph [0130]).
As to claim 20, wherein the relative focus shift is generated by determining a focus difference between corresponding points (8005) of the first Bossung curve response with focus and the second Bossung curve response with focus (see figure 8). 
As to claim 26, wherein the structure (such as: substrate W  or reticle M ) has a product structure (image of pattern) having at least the first feature and the second feature (critical dimensions, overlay errors, dose, focus…etc.).
As to claim 28, Zang discloses a measuring device (see paragraph [0111]) configured to determine focus performant of a lithographic apparatus (see figure 2); a stimulating device (figures 11-16]) configured to simulate a Bossung response with focus of a focus dependent parameter and a processing device configured to derive a measurement of focus performance based at least in part on the focus performance and a calibration model. 
Allowable Subject Matter
4.	Claims 21-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 21-25 have been found allowable since the prior art of record, either alone or in combination, neither discloses nor makes obvious a combination of a method comprising among other steps, steps of simulating a value for the Bossung differential parameter for each of a plurality of structures, and selecting a structure for focus monitoring out of the plurality of structures based on the determining, as recited in the instant claims. 
Prior Art Made
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Warnaar et al (U.S.Pat. 11,067,902); Kim (U.S.Pat. 7,855,037) and Smith et al (U.S.Pat. 7,846,624) have been cited since they disclose a method for determination of focus a telecentricity and each of which comprises substantially all of the limitations of the instant claims of the present application. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
11/30/22


/HUNG V NGUYEN/            Primary Examiner, Art Unit 2882